Defendant ran down the stairs and out of an elevated train station, looking over his shoulder, accompanied by a man holding a broken gold chain. Defendant’s flight immediately upon seeing three police officers approaching, considered in conjunc*484tion with these other circumstances, gave the police reasonable suspicion to pursue defendant (see, People v Martinez, 80 NY2d 444, 448). Accordingly, the hearing court properly denied defendant’s motion to suppress the gun and a statement volunteered after defendant had been read his Miranda rights. Concur — Milonas, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.